Appellant complains of certain omissions in the court's charge, which we note were not called to the trial court's attention at the proper time. He also complains because this court allowed the filing of a supplemental transcript showing a proper and legal selection of the special judge who tried this case in the court below, his contention being that such a correction could only be made by writ of certiorari from this court. It is true that in the Fourth Texas Jurisprudence, p. 477, it is said that the ordinary office of a writ of certiorari in appellate procedure is to perfect the record, that it, to require putting into the record something which is satisfactorily shown to have been erroneously omitted, or to correct something shown to have been incorrect. This is a general rule, and a correct one. However, it would seem to be a useless thing to have directed the clerk to have done a thing under a writ of certiorari which he had already done voluntarily. We have heretofore held in Williams v. State,103 Tex. Crim. 540, 281 S.W. 857, that a proper showing of the election and qualification of a special judge could be made by means of a supplemental transcript showing such facts. If the preparation and filing of such a supplement is voluntarily done, we can see no good reason for the issuance of the writ of certiorari.
Appellant also complains of the court's failure to charge on certain claimed aspects of the case. It is to be noted that no objections to the court's charge were filed herein, and after a perusal thereof, we are inclined to the belief that it admirably presented the law to the jury, and offered all defensive matters to which appellant was entitled.
We see no reason for receding from the position taken in our original opinion, and, with the perfecting of the record, we again assert the conclusions reached originally, and the motion for rehearing is therefore overruled.